THREADGILL, Chief Judge.
The appellant, Daniel W. Kemblowski, challenges a judgment for court-appointed counsel fees, which was entered against him pursuant to his conviction for burglary of a structure. Since he was not given an opportunity to contest the amount of the fees at issue, the judgment is reversed and the cause remanded to give him an opportunity to so object. See Fla.R.Crim.P. 3.720(d)(1). See also Bull v. State, 548 So.2d 1103 (Fla.1989); Wilson v. State, 675 So.2d 613 (Fla. 2d DCA 1996). On remand, he shall be given' thirty days from the date of this court’s mandate to file a written objection to the amount assessed. See Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992). In the event he files an objection, the trial court shall strike the current assessment and refrain from imposing a new one until Kemblowski is given proper notice and a hearing. Id.
Accordingly, the instant cause is reversed and remanded for proceedings consistent with this opinion.
FRANK and LAZZARA, JJ., concur.